Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39-55 are under examination on the merits.
Claims 1-38 are canceled.
Specification
 	The specification is objected for reciting hyperlink language (see for example page 14). Applicant is advised to delete hyperlink language everywhere in the disclosure, in compliance with 37 CFR section 1.57(d).

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification (see Figure 1E) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what constitutes von Willebrand factor A1A2A3 domains. 
Claims 45-46  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 45-46 recites the limitation "the GlcNAc-1-PT alpha/beta subunit" in their line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 47, the phrase “is internally deleted” is confusing. It is unknown what exactly is meant by said phrase and if the deletion of “spacer-1 region” is done entirely or partially. Appropriate clarification is required. 
 	Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 48 is rejected because it is incomplete. Applicant is advised to write a period at the end of said claim.
 	Claims 39-55  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 39 (and its dependent claims 40-55), it is unknown what applicant means by “modified GlcNac-1-PT alpha/beta subunit”. 
Further, the phrase “to increase” is a relative term, but claim 39 and its dependent claims 40-55 do not mention any control or reference binding of a protein of interest to mannose6-phosphtae receptor (Man-6-P) for comparison purposes. This problem is more serious in claim 55 which requires both an increase in binding of protein of interest to Man-6-P and an enhancement in phosphorylation of protein of interest without mentioning any controls. Appropriate clarification is required. 	
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 49, it is unclear what is the length and residues of the region between Notch1 and the alpha/beta cleavage site.
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 51, it is unknown what is the start and end residues of the “region between Notch 1 and the alpha-beta cleavage site”. Also, the phrase “wherein spacer-1 is deleted and the ….” lacks antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-44, 51 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 (and its dependent claims 40-44, 51 and 55) are directed to a method of use of a genus of modified GlcNAc-1-PT alpha/beta subunits (or DNA encoding them), wherein said genus is inadequately described in the disclosure.
 	The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a method of use of DNA encoding a modified GlcNAc-1-PT alpha/beta subunit by what the DNA product does rather than by what the product structurally is.
 	In support of his/her position, applicant merely provides a method of use of a single species (namely SEQ ID NO:1 or DNA encoding it), which is a totally inadequate to fully describe all sources and species from which the claimed DNA of claim 39 may originate.
 	Therefore, given the breadth of these claims, one of skill in the art cannot reasonably conclude that applicant had full possession this invention before the effective filing of this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-55 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., “Qian” (J.B.C., 290(5), 3045-3056, 2015, cited in the IDS and also cited in the parent case). Qian teaches that GlcNac-1-phosphotransferases (GlcNAc-1-PT) add mannose-6-phosphate targeting signal to newly synthesized lysosomal enzymes (see abstract). In page 3360, column 1, Qian further teaches that Man-6-P residues serve as high affinity ligands for binding to Man-6-P receptors in the trans-Golgi network of the host cell. Qian also analyzes the various domains and regions of said phosphotransferases (form human source) and their roles in substrate recognition, catalytic activity etc. In Figure 1, various regions of human GlcNac-1-PT alpha/beta subunit are shown including the stealth region (also highlighted as green region if the article if viewed online), made of regions 1-4, corresponding to residues 75-86, 322-438, 955-1020 and 1149-1185, respectively. Additionally, in page 3054, Qian specifically teaches that notch1-DMAP region inherently corresponding to residues 438-819 of GlcNAc-1-PT alpha/beta subunit, is only involved in selective substrate recognition of the acid hydrolase and it is only the stealth domain that mediates catalytic function.  According to Qian, this finding regarding only the stealth region of human GlcNac-1-PT alpha/beta subunit involvement in catalytic activity, is supported by data showing that the bacterial Stealth proteins, which function as sugar phosphate transferases in the synthesis of cell wall polysaccharides, totally lack DMAP and Notch regions and manage to do their catalytic function without said regions.
Before the effective filing of this invention, it would have been obvious to one of ordinary skill in the art to start with the human GlcNac-1-PT alpha/beta subunit inherently having SEQ ID NO:1 (or DNA encoding it) and delete the following regions (or DNA encoding them) therefrom, one at the time, or in combination:
Spacer-1 region (corresponding to a region between residues 86-322),
Notch 1- spacer-2-DMAP region corresponding to residues between 438-928 and inherently not beyond residue 928 (wherein said residue 928 is the protease cleavage site between alpha and beta subunits resulting in catalytic activation of GlcNAC-1-PT), 
Spacer-3 region: corresponding to residues between 955-1020; and
 Spacer- 4 region corresponding to residues between 1185-1210.
This is because, Qian teaches that said regions are not directly involved with its hydrolase activity and one of ordinary skill in the art before the effective filing of this application, is motivated in removal of said regions one at the time or in combination resulting in truncated enzymes which are easier to recombinantly express and utilize them for acting on substrates such as recombinant alpha-MM1 and IDU and any other lysosomal or non-lysosomal enzymes inherently including CathD, GLA, LAMAN, GAA etc., which can be encoded by genes attached to said recombinant truncated GlcNac-1-PT coding DNA in the same vector, such that said lysosomal/non-lysosomal proteins (enzymes) will be inherently phosphorylated in enhanced levels upon intracellular expression, rendering the invention obvious.
Finally, one of ordinary skill in the art has a reasonable expectation of success in designing such recombinant truncated GlcNac-1-PT coding genes optionally attached to genes encoding lysosomal/non-lysosomal proteins CathD, GLA, LAMAN, GAA etc. to be inherently phosphorylated in abundance when intracellularly expressed, because such methods are well established in the prior art, before the effective filing of this application.
Applicant is reminded that the specific types of proteins or enzymes to be modified or phosphorylated (claims 41-44) cannot be considered to be  contribution over the prior art in view of level of knowledge of one of ordinary skill in the art, before the effective filing of this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-55 are rejected on the ground of nonstatutory double patenting over claims 7-8 of U.S. Patent No. 10,907,139 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
claims 7-8 of said patent are considered as species (as they utilize an exogenous DNA encoding GlcNAc-1PT alpha/beta subunit) relative to methods of claims 39 (as well as its dependent claims 40-45) and 46 (and its dependent claims 47-55)of instant invention, which utilize more generic products. However, both methods have identical steps and further, expressing an exogenous DNA encoding GlcNAc-1-PT alpha/beta subunit inherently and unavoidably results in an increase in binding of a protein of interest to cell surface Man-6-P receptor.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656